Requestor:   Gary J. Grayson, Esq., Village Attorney Village of Walton P.O. Box 216 Walton, New York 13856
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a conflict of interests exists where the mayor's spouse owns a building housing two low-income tenants making application to the United States Department of Housing and Urban Development ("HUD") for housing assistance.
You have specifically made reference to an October 17, 1991 letter from Lynda Hitt, Housing and Community Development Director of Delaware Opportunities, Inc, which sets forth the relevant facts.
Delaware Opportunities, Inc. is a community action agency located in Delaware County, that has contracted with the Village of Walton to administer housing programs funded under Federal law through HUD. The Village of Walton is the public housing authority under annual contributions contract with HUD. The mayor's spouse owns a building that houses two low-income tenants who have made application to Delaware Opportunities, Inc. for rental assistance under the HUD program.
Delaware Opportunities, Inc. requested that HUD review whether a conflict of interests exists in these circumstances under the program guidelines. HUD found a conflict and the tenants have made a request for a waiver of the conflict of interests provision as is permitted under HUD regulations. One step in that waiver procedure is an analysis of State law to determine whether a waiver, if granted, would be consistent with State law. Under the program regulations, where appropriate, an opinion is to be obtained from the State Attorney General. It is in this regard that you seek our opinion.
Ms. Hitt has explained that Delaware Opportunities, Inc., on behalf of the Village of Walton, administers the housing assistance program. Delaware Opportunities, Inc. is responsible for reviewing the eligibility of applicants and for determining whether they meet the requirements of the Federal program. This is done in accordance with Federal regulations and the administrative plan that has previously been approved by the Village of Walton and by HUD. Once an applicant is accepted, funds are paid by HUD directly to Delaware Opportunities, Inc., which maintains a separate account for the Village of Walton, and benefits are paid by Delaware Opportunities, Inc., directly to the landlord.
In our view, the grant of a waiver would not constitute a violation of any State laws. In that the mayor has no role with respect to the receipt of applications for program participation and the review of applicants as to eligibility, there does not appear appear to be any violation of the provisions of article 18 of the General Municipal Law governing conflicts of interests. On behalf of the Village of Walton, Delaware Opportunities, Inc. is responsible for making these determinations consistent with HUD regulations and the administrative plan. Delaware Opportunities, Inc. is subject to supervision by HUD.
We suggest, however, that you review the municipality's local code of ethics to determine whether the subject application is consistent with the standards found in the code. See, General Municipal Law §806.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.